Citation Nr: 1540505	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.  

2.  Entitlement to nonservice-connected death pension benefits. 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1959 to January 1963 and April 1963 to March 1965.  He died in August 2011 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Wilmington, Delaware certified this case to the Board on appeal.

The Veterans Benefits Management System and Virtual VA claims file only contain records that are duplicative of those in the paper claims file or are irrelevant to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant requested a videoconference hearing before the Board in her March 2014 substantive appeal.  No such hearing has been held or scheduled.  The failure to afford the Appellant a hearing on her appeals would amount to a denial of due process.  38 C.F.R. §  20.904(a)(3) (2015).  As videoconference hearings are scheduled at the RO, remand is required to afford her the requested hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge.  The Appellant should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Appellant of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

